IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00129-CR
 
Cooper Alan Rounsavall,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 54th District
Court
McLennan County, Texas
Trial Court No. 2002-244-C
 

MEMORANDUM  Opinion

 




            Cooper Alan Rounsavall brings
this appeal from an order denying his motion for copies of the trial and
appellate record in connection with his 2002 conviction for aggravated assault.  The Clerk of this Court
advised the parties that the
appeal is subject to dismissal for want of jurisdiction because it appears
there has been no appealable order.  See Abbott v. State, 271 S.W.3d
694, 696-97 (Tex. Crim. App. 2008).  The Clerk also notified the parties that
the appeal may be dismissed unless a response was filed showing grounds for continuing
the appeal.  No
response has been filed.
This Court does not have
jurisdiction to review an order in a criminal case unless that jurisdiction is
expressly granted by the Texas Constitution or by statute.  Id.  No statute vests this Court with jurisdiction over an appeal from
an order denying a motion for copies of the record.  Accordingly, the appeal is
dismissed for want of jurisdiction.
FELIPE REYNA
Justice
 
Before Chief
Justice Gray,
Justice
Reyna, and
Justice
Davis
Appeal
dismissed
Opinion delivered
and filed July 22, 2009
Do not publish
[CR25]